UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7769



EDDIE THOMAS JACKSON,

                                              Plaintiff - Appellant,

          versus


WESTON HOUCK, The Honorable, United States
District   Judge   in  his   individual and
non-judicial capacity; TIMOTHY DARGAN, Law
Clerk in his individual capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-05-1412-8-MBS)


Submitted:   February 16, 2006                Decided:   May 17, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Thomas Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Eddie    Thomas      Jackson      appeals    the    district     court’s

judgment adopting the magistrate judge’s report and recommendation

and summarily dismissing his civil rights complaint.                          We have

reviewed the record and the district court’s opinion and affirm for

the reasons stated by the district court.                 See Jackson v. Houck,

No. CA-05-1412-8-MBS (D.S.C. Oct. 28, 2005). We are confident that

Judge Houck himself determined that Jackson’s Rule 60(b) motion was

moot and simply directed his law clerk to have the judge’s decision

noted on the docket maintained in the case.

           We also find both Judge Houck and his law clerk are

immune from suit.         With respect to Judge Houck, judicial immunity

attaches   even      if    the   act   in    question    was    in   excess   of    his

authority.      See       Mireles   v.   Waco,    502    U.S.   9,   12-13    (1991).

Likewise, law clerks like Dargan are also entitled to absolute

judicial immunity “when assisting the judge in carrying out the

former’s judicial functions.”               Mitchell v. McBryde, 944 F.2d 229,

230 (5th Cir. 1991); see also Oliva v. Heller, 839 F.2d 37, 40 (2d

Cir. 1988).     Absolute immunity “applies to all acts of auxiliary

court personnel that are basic and integral part[s] of the judicial

function.”     Sindram v. Suda, 986 F.2d 1459, 1461 (D.C. Cir. 1993)

(internal quotation marks omitted).              This formulation “enables the

immunity to operate where the need for liability in damages is low

and the need for a backstop to judicial immunity high.”                       Id.   An


                                         - 2 -
action for damages against a clerk is “not necessary to control

unconstitutional conduct in light of the numerous safeguards that

are built into the judicial process, especially the correctability

of error on appeal.”* Id. (internal quotation marks omitted).

          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




     *
      Insofar as Jackson may be claiming Judge Houck and Dargan
were negligent, he is not entitled to relief under 42 U.S.C. § 1983
(2000). Pink v. Lester, 52 F.3d 73, 74-75 (4th Cir. 1995).

                              - 3 -